UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54781 FRANKLIN CREDIT MANAGEMENT CORPORATION (Exact name of Registrant as specified in its charter) Delaware 75-2243266 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 Hudson Street Jersey City, New Jersey (Address of Principal Executive Offices) (Zip code) (201) 604-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) oLarge accelerated filer oAccelerated filer oNon-accelerated filer xSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Number of shares of the registrant’s common stock, par value $0.01 per share, outstanding as of November 6, 2012:10,035,993 EXPLANATORY NOTE The sole purpose of this Amendment No. 1to Franklin Credit Management Corporation's Quarterly Report on Form 10-Q (the “Form 10-Q”) for the period ended September 30, 2012, as filed with the Securities and Exchange Commission on November 13, 2012, is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. ITEM 6. EXHIBITS Copies of the following documents are included as exhibits to this report pursuant to Item 601 of Regulation S-K. SEC Ref. No. Title of Document 101.INS XBRL Instance Document(1) 101.SCH XBRL Taxonomy Extension Schema Document(1) 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document(1) 101.DEF XBRL Taxonomy Extension Definition Linkbase Document(1) 101.LAB XBRL Taxonomy Extension Label Linkbase Document(1) 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document(1) In accordance with Rule 406T of Regulation S-T, the information in these exhibits is furnished and deemed not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended; is deemed not filed for purposes of the Exchange Act; and otherwise is not subject to liability under these sections and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, except as set forth by specific reference in such filings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FRANKLIN CREDIT MANAGEMENT CORPORATION November 19, 2012 By: /s/ THOMAS J. AXON Thomas J. Axon President (Principal Executive Officer) November 19, 2012 By: /s/ KIMBERLEY SHAW Kimberley Shaw Senior Vice President and Chief Financial Officer (Principal Financial Officer)
